Title: To Alexander Hamilton from Daniel Huger, [22–25 June 1792]
From: Huger, Daniel
To: Hamilton, Alexander



[June 22–25, 1792]
Dear sir

As it may be of some importance to the Federal revenue, relative to the excise on whiskey, I take the liberty to inform you that during my Journey thro’ Virginia, I learnt that it was customary with the North Carolinians to convey Large quantities of their distilled Spirits into that State, which, as privileged people, they Sold at a Cheaper rate than those of their Sister State could afford to do and of course had the preference. Some people at Halifax court House, in the Southern Border of Virginia, gave me this information, with expressions of doubt respecting the authority of their Federal officers to seize the Spirits so introduced; I roundly asserted that they were competent to it. Some hint from you to the Officers, might be useful on this Subject. All the Dominion seemed perfectly satisfied with excise and every thing done by their Government (except the appointment of Wayne to the Command of the Army) ’till I got into G_____s & V_____s districts, and near their residence; where some few were rendered uneasy at the positive assertions of those Gentlemen that the union must be destroyed in less than ten years, by a Northern Faction. I wished to know if they had particularised any point or circumstance inducing such a decision; but could not find that they had. I then assured them that My penetration, must be very defective Indeed; for I cou’d with great Candour declare, that no faction had discovered itself to me from that Quarter; more apparently than from Virginia. The people of this State wou’d be perfectly Satisfied with the federal Government, if not misrepresented. I wish it were in my power to Say the Same of Sister N. Carolina; I fear that She is an Idle, Ignorant Wanton Jade.
Some time ago one of the excise Inspectors requested permission of a Distiller to gauge his Still; he opened the Door, let the officer in, turned the Key and kept him confined three Days on water only. He then very humanely, assured him that his life Shou’d not be in any danger, but he must submit to the mild punishment of having his Nose ground off at the Grindstone & the execution was prevented only by one of the Parties, whose heart happened fortunately, to possess a particle of humanity. I endeavored to persuade them that the Excise was the best Mode, by which we could raise a certain sum Necessary for the support of Government, that the Distillers cou’d not lose by it, and the Farmers undoubtedly wou’d gain; as it inhanced the price of their rye. The Latter seemed to attract some attention.

I am now writing in a Log House, consisting of one Small room, and in that room, with a Man, his Wife, and Seven Children I spent the last Evening and must this Day and night continue in the same N. C. paradise, by the Loss of one out of two Horses. And not Another in the Neighborhood, to be purchased, hired, or borrowed, to go twenty five Miles; which distance will, thank God, place me in So. Carolina.
I left Fayette Yesterday, which was quite a treat to me after the dismal roads & accomodations of this State; It is a Lively, thriving Town, with two beautiful Streams Crossing in the very Center of it. This is Grove’s residence. He is a hospitable, Gentlemanly Man at his own Town, and wou’d be so every where, out of biting distance from Some Folkes. It is his opinion & that of Several other Gentlemen with whom I have had conversations, that the Scales will soon drop from the Eyes, and reconcile the Minds of the People here to the Excise. If you knew what satisfaction it gives me to transport my Mind from these to some Rational People, your Philanthropy wou’d I flatter myself, excuse the present intrusion in your Valuable time. by   Dear Sir   Yours respectfully

Dl: Huger
22 June 1792No. Carolina

Mercers Speeches have reached S. Carolina and created great apprehensions in the Minds of some of My Constituents which I hope are now calmed.

25. June.
Thank God in
So. Carlina
